DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1055-1058, 1065-1068, 1070-1074, 1076-1078, 1082 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1055, 1056, 1066, 1067, 1070, 1071, 1074, 1077 1078, 1082 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young [US 9102417] in view of Tenenbaum et al. [US 20140072136].
As to claim 1055. Young discloses A system comprising:
an aviation head-mounted communication device, [fig. 8; col. 15, lines 4-8] headset 814 worn by a pilot, including at least:
an oximeter, [fig. 8; col. 15, lines 3-8] pulse oximeter 810 integrated into the headset, configured to obtain physiological data, [col. 11, lines 29-33];
process the physiological data, including at least:
detect at least one abnormal condition based on one or more blood oxygen values, [fig. 9; col. 12, lines 4-11; col. 15, lines 47-58; fig. 10; col. 16, lines 19-20] determine if physiological condition satisfies condition, and
transmit to an avionics system an instruction to, [col. 7, lines 12-19] action performed to maintain desired level of performance includes sending a message to a remote system, automatically control a navigation unit and an autopilot of an aircraft to divert the aircraft to a local airport based on the at least one abnormal condition, [fig. 9; col. 15, lines 52-58] step 904 when the condition is not satisfied, perform a action to maintain a desired level of performance; wherein [col. 20, lines 14-30] the action can be land the aircraft at a predetermined location.
Young fails to explicitly disclose that the communication device comprises a communication interface; a processor configured to process the data; and wherein the instruction is transmitted via the communication interface.
Tenenbaum teaches a headset for monitoring a condition of a pilot, [0002] comprising a communication interface, [fig. 7, 0051] IP stack 714, and a processor, [fig. 7, 0049] control unit 700.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Young with that of Tenenbaum so that the headset of Young can process and send the sensor data to a control unit of the aircraft.

As to claim 1056. Young fails to disclose The system of claim 1055, wherein the oximeter is disposed in a headband.
Tenenbaum teaches a headset that incorporates sensors into the headband, [0032].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Young with that of Tenenbaum so that the system can make use of a firm support structure to house sensitive sensors.

As to claim 1066. Young fails to disclose The system of claim 1055, further comprising: an orientation sensor configured to determine head orientation information.
Tenenbaum teaches a headset that incorporates sensors to measure operator’s head tilt, [0017].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Young with that of Tenenbaum so that the system can use head orientation to determine head commands.

As to claim 1067. Young fails to disclose The system of claim 1055, further comprising: a movement sensor configured to determine head movement information.
Tenenbaum teaches a headset that incorporates sensors to measure operator’s head tilt, [0017].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Young with that of Tenenbaum so that the system can use head orientation to determine head commands.

As to claim 1070. Young discloses The system of claim 1055, further comprising: an environmental sensor, [col. 6, lines 9-19].

As to claim 1071. Young discloses The system of claim 1070, wherein the environmental sensor is a carbon monoxide sensor, [claim 6].

As to claim 1074. Young discloses The system of claim 1070, wherein the aviation head-mounted communication device comprises a headset, [fig. 8; col. 15, lines 4-8] headset 814 worn by a pilot.

As to claim 1077. Young discloses The system of claim 1055, further comprising: an oxygen container, [col. 14, lines 60-62] oxygen system that delivers oxygen to pilots, which requires a container for the oxygen.

As to claim 1078. Young discloses The system of claim 1055, wherein the processor is configured to electronically adjust an oxygen valve to increase a blood oxygen saturation level to a specified threshold value, [col. 13, line 58 – col. 14, line 2].

As to claim 1082. Is rejected using the same prior art and reasoning as to that of claim 1055.

Claims 1057, 1058, 1065, 1068, 1073, 1076 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Tenenbaum as applied to claim 1055 above, further in view of Lisy et al. [Lisy, US 9579060].
As to claim 1057. the combination of Young and Tenenbaum fails to disclose The system of claim 1055, wherein the oximeter is disposed in a cushion.
Lisy teaches a head-mounted physiological signal monitoring system that can be used by pilots, [col. 44, lines 28-40]; wherein the oximeter can be disposed inside earcups to press against skin, [col. 48 lines 36-40].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Young and Tenenbaum with that of Lisy so that the sensor can easily be replaced in case of failure.

As to claim 1058. the combination of Young and Tenenbaum fails to disclose The system of claim 1055, wherein the oximeter is disposed in an insert device,.
Lisy teaches a head-mounted physiological signal monitoring system that can be used by pilots, [col. 44, lines 28-40]; wherein the oximeter can be disposed in an insert device comprising the sensor, [col. 5, lines 7-14].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Young and Tenenbaum with that of Lisy so that the sensor can easily be replaced in case of failure.

As to claim 1065. the combination of Young and Tenenbaum fails to disclose The system of claim 1055, further comprising: a camera device having an eye-facing field of view and configured to detect eye information.
Lisy teaches a head-mounted physiological signal monitoring system that can be used by pilots, [col. 44, lines 28-40]; wherein the system comprises an eye-facing camera to track user’s eyes, [col. 34, lines 44-57].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Young and Tenenbaum with that of Lisy so that the can be used to adjust the user’s display based on where the user is currently looking at.

As to claim 1068. the combination of Young and Tenenbaum fails to disclose The system of claim 1055, further comprising: augmented reality eyewear.
Lisy teaches a head-mounted physiological signal monitoring system that can be used by pilots, [col. 44, lines 28-40]; wherein the system comprises a display system that creates an augmented reality to the field of view of the user, [col. 46, lines 5-37].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Young and Tenenbaum with that of Lisy so that the can be used to blend displayed information so the user is not distracted to view alerts displayed on a separate screen outside the field of view of the user.

As to claim 1073. the combination of Young and Tenenbaum fails to disclose The system of claim 1070, wherein the aviation head-mounted communication device comprises a helmet.
Lisy teaches a head-mounted physiological signal monitoring system that can be used by pilots, [col. 44, lines 28-40]; wherein the system can be implemented as a helmet, [figs. 8, 9, col. 10, lines 38-41].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Young and Tenenbaum with that of Lisy so that the can be implemented in the helmet used for pilots.

As to claim 1076. Is rejected using the same prior art and reasoning as to that of claim 1068.

Claims 1072 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Tenenbaum as applied to claim 1055 above, further in view of Kim [US 20140135644].
As to claim 1072 the combination of Young and Tenenbaum fails to disclose The system of claim 1070, wherein the environmental sensor is an ambient oxygen level sensor.
Kim teaches a wearable device, 101 that can be implemented as a headset, [fig. 2, 0067]; wherein the system includes an environmental sensor 120 to oxygen, [0052].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Young and Tenenbaum fails to disclose with that of Kim so that the system can detect when the environment is harmful to the user.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1055 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/            Primary Examiner, Art Unit 2688